On Rehearing.
[Bn Banc. February 14, 1922.]
Per Curiam.
On rehearing En Banc in this case, tbe majority of tbe court are of tbe opinion that tbe opinion heretofore rendered in this case, while correct in all other respects, is in error in affirming tbe action of tbe lower court in admitting testimony on the part of tbe state to tbe effect that appellant was a person of *608immoral character, when she had not put her character in issue.
Witnesses were allowed to testify to the effect that the reputation of appellant for morality and chastity in. the community in which she lived was bad. The cases cited in the opinion relate to female witnesses who were not the accused in the case, and the rule should not be extended to cases like this. The question presented is governed by our decision in State v. Shaw, 75 Wash. 326, 135 Pac. 20.
For this error the judgment is reversed and a new trial granted, and the former opinion to that extent is overruled.